     Case 2:10-cr-00331-MLCF-SS Document 270 Filed 11/17/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION


v.                                                              NO. 10-331


DARRYL MOORE                                                    SECTION “F”


                              ORDER AND REASONS

         Before the Court is the defendant Darryl Moore’s pro se motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).                 For

the reasons that follow, the motion is DENIED.

                                       I.

         COVID-19 has taken many lives and ruined many more, but the

opioid epidemic abetted by heroin traffickers like Darryl Moore

has been as bad or worse on both counts.            More than 760,000 people

have died from drug overdoses since 1999 - the vast majority of

those from opioids.          See U.S. DEP’T   OF   HEALTH & HUMAN SERVS., OPIOID

CRISIS         STATISTICS,         https://www.hhs.gov/opioids/about-the-

epidemic/opioid-crisis-statistics/index.html.               And another 1.27

million Americans currently receive medication-assisted treatment

for opioid addiction.        Id.

         In 2012, Moore pled guilty to conspiring to distribute and

possess with intent to distribute a kilogram or more of heroin –

in addition to an array of other drug and weapons offenses.
                                        1
      Case 2:10-cr-00331-MLCF-SS Document 270 Filed 11/17/20 Page 2 of 4



      Now, Moore moves this Court for an early termination of his

associated 144-month prison sentence in light of the health threat

posed by the COVID-19 pandemic.                 Because the Government concedes

that Moore has exhausted his administrative remedies, the sole and

dispositive       issue     raised     by        Moore’s     motion        is     whether

“extraordinary and compelling reasons warrant [Moore’s proposed

sentence reduction],” “after considering the factors set forth in

section 3553(a) to the extent they are applicable.”                    See 18 U.S.C.

§ 3582(c)(1)(A)(i).

                                           II.

      Although    Moore     is   impressively         well-versed     in        the   legal

standards     pertaining      to     his    motion,        his    proposed       sentence

reduction    is    not    warranted        by    extraordinary       and     compelling

reasons.

      In addition to generalized concerns regarding the virus, 1

Moore    cites    his     hypertension          as   the   only    “serious       medical

condition” “that place[s] him at significantly higher risk for

severe illness or even death if he contract[s] COVID-19.”                         Mot. at

13.     To be sure, if it were indeed true that hypertension alone

places an individual at a legally sufficient risk of experiencing




1    As courts have repeatedly held, generalized concerns about
the spread of COVID-19 do not justify compassionate release. See,
e.g., United States v. Williams, 2020 WL 5311383, at *1 (E.D. La.
Sept. 4, 2020).

                                            2
       Case 2:10-cr-00331-MLCF-SS Document 270 Filed 11/17/20 Page 3 of 4



a dire case of COVID-19, then Moore could well have a strong case

for compassionate release under the governing legal standard.

       Unfortunately for Moore, this is simply not the case in either

reality or law.          As Moore admits, an incarcerated defendant’s

infliction     with    hypertension      in    the    era     of    COVID-19   is     not

“squarely”      denoted     by     applicable        policy      statements     as     an

extraordinary and compelling reason for compassionate release.

See id. at 10.        And the facts informing that determination have

prompted this district court and many others to consistently find

that     “hypertension      does   not   amount       to    an     extraordinary      or

compelling reason for release,” despite the continued spread of

COVID-19.     United States v. Chambers, 2020 WL 4260445, at *4 (E.D.

La. July 24, 2020) (collecting cases).

                                   *     *       *

       Moore’s measured, fair, well-researched, and well-written

motion befits a man of abundant capacity to learn from and atone

for    his   mistakes.      However,     Moore       has   failed    to     present   an

“extraordinary        and   compelling        reason[]”       for     the    immediate

termination of the prison sentence he rightfully earned for actions

that severely jeopardized the health and well-being of countless

fellow citizens who used the drugs he conspired to supply to

initiate or further a life-threatening opioid addiction.

       This finding compels the Court’s denial of Moore’s motion.



                                         3
    Case 2:10-cr-00331-MLCF-SS Document 270 Filed 11/17/20 Page 4 of 4



     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.



                            New Orleans, Louisiana, November 17, 2020




                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    4
